     Case 2:18-cr-00011-AB Document 71 Filed 08/22/19 Page 1 of 2 Page ID #:437



1     HILARY POTASHNER (Bar No. 167060)
      Federal Public Defender
2     (E-mail: Hilary_Potashner@fd.org)
      321 East 2nd Street
3     Los Angeles, California 90012-4202
      Telephone: (213) 894-4453
4     Facsimile: (213) 894-0081
5     Attorneys for Defendant
      JEFFREY YOHAI
6
7
8
9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12
13    UNITED STATES OF AMERICA,                       Case No. CR 18-00011-AB
                                                               CR 19-00271-AB
14                Plaintiff,
15          v.                                        STIPULATION TO CONTINUE
                                                      SENTENCING HEARING
16    JEFFREY YOHAI,
17                Defendant.
18
19
20          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, United
21    States of America, by and through Assistant United States Attorney Andrew Brown,
22    and defendant Jeffrey Yohai, by and through his attorney of record, Federal Public
23    ///
24    ///
25    ///
26    ///
27    ///
28
                                                  1
     Case 2:18-cr-00011-AB Document 71 Filed 08/22/19 Page 2 of 2 Page ID #:438



1     Defender Hilary Potashner, that the sentencing hearing scheduled for September 6,
2     2019 shall be continued to November 8, 2019, at 1:30 pm.
3
                                           Respectfully submitted,
4
5
6     DATED: August 22, 2019               /s/ Hilary Potashner
7                                          HILARY POTASHNER
                                           Federal Public Defender
8                                          Attorneys for JEFFREY YOHAI

9
10                                         NICOLA T. HANNA
                                           United States Attorney
11
12
13    DATED: August 22, 2019                s/ Andrew Brown (per Email Authorization).
                                           ANDREW BROWN
14                                         Assistant United States Attorney
15                                         Attorneys for
                                           UNITED STATES OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
